MADDOX, Justice
(dissenting).
Under the provisions of Code 1975, § 13A-8-1, “deception” is defined as follows:
*1252“(1) Deception occurs when a person knowingly:
[[Image here]]
“(f) Promises performance which the defendant does not intend to perform or knows will not be performed. Failure to perform, standing alone, however, is not proof that the defendant did not intend to perform.”
The opinion of the Court of Criminal Appeals, Bowen, P.J., stated:
“The false pretense was in using the credit card without any intent to pay the charges.”
I would affirm the judgment of the Court of Criminal Appeals; consequently, I must respectfully dissent.
STEAGALL, J., concurs.